Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The instant application, Application No. 17/558,013 (hereinafter the ‘013 application, filed 12/21/2021 which is a continuation reissue application of U.S. Application No. 17/023,040 (hereinafter the ‘040 application), filed 9/16/2020, now RE48,919 which is a reissue application of U.S. Patent No. 10,135,799, filed August 21, 2017 and issued November 20, 2018 which is a continuation of Application No. 14/940,619, filed on November 13, 2015, now Patent No. 9,742,746, which is a continuation of Application No. 14/196,969, filed on March 4, 2014, now Patent No. 9,219,753, which claims priority to U.S. Provisional Application No. 61/772,397, filed on March 4, 2013.
	
2.	The reissue application is to claim less than the Applicant had the right to claim in the patent. 
Claims 1-20 are pending. 
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,135,799 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Specification
6.	The disclosure filed 12/21/2021 is objected to because:
	
According to 37 CFR 1.177 (a), the specification must be amended to contain in the first sentence of the specification a notice starting that “More than one reissue application has been filed”.
Appropriate correction is required.

Application Data Sheet
7.	The application data sheet (ADS) filed on December 21, 2021 (“December 2021 ADS”) is objected to because the December 2021 ADS does not properly identify the present application, the US Application 17/558,013 is also reissue application of the ‘799 Patent (i.e., 15/682,061). See the Reissue Application Filing Guide at
http://www.usotQ.gov/sltes/defaylt/files/forms/uspto reissue ads guide Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a)	Claims 2, 11 and 20 depend on claims 1, 10 and 19, respectively, recite “a second user”.  The independent claims 1, 10, 19 do not contain “first user”. Please correct for claims clarity and accuracy.
	b)	Claims 5 and 14 recite “prior to deleting the document from the working memory”. There is no “working memory”, only “working memory device” in claims 1 and 10, respectively.

Reissue Declaration
          For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

9.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
In the Reissue Declaration filed on December 21, 2021, the Applicant stated the following:

    PNG
    media_image1.png
    85
    678
    media_image1.png
    Greyscale

With respect to the broadened aspects, the stated error was already corrected in a previous reissue (17//023,040) since both the instant and previous reissues removed the limitation directed to “determining” step.  It has not been shown how the new claim limitation is an error related to broadening. 

10.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of RE48,919.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of protecting data-at-rest in a cloud-based service platform.
The rejected claims 1-9 in the present application are mapped to claims 1-9 of RE48,919 Reissue Patent regarding the system for protecting data-at-rest in a cloud-based service platform.
The rejected claims 10-18 in the present application are mapped to claims 10-18 of RE48,919 Reissue Patent regarding the method for protecting data-at-rest in a cloud-based service platform.
The rejected claims 19-20 in the present application are mapped to claims 19-20 of RE48,919 Reissue Patent regarding the computer readable medium for handling data transfers.

12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 9,742,746.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of protecting data-at-rest in a cloud-based service platform.
The rejected claims 1-9 in the present application are mapped to claims 1-9 of US 9,742,746 regarding the system for protecting data-at-rest in a cloud-based service platform.
The rejected claims 10-18 in the present application are mapped to claims 10-18 of US 9,742,746 regarding the method for protecting data-at-rest in a cloud-based service platform.
The rejected claims 19-20 in the present application are mapped to claims 19-20 of US 9,742,746 regarding the computer readable medium for handling data transfers.


Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not anticipate or render obvious the limitation of “deleting the document from the working memory device in response to receiving a confirmation of receipt of the document from the remote system; determining, after deleting the document, that a second action involves the document” (claims 1, 10 and 19).
Claims 1-20 would be allowable if overcoming the above rejections. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992